Citation Nr: 1748122	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1975 and from April 1975 to August 1980. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. This appeal is now in the jurisdiction of the Reno, Nevada RO.

In May 2014, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who may no longer participate in a decision on that appeal; a transcript is of record. By June 2015 correspondence, the Veteran was advised of his right for a hearing before a VLJ who could participate in the decision on appeal pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and 38 C.F.R. § 20.707 (2016) and was notified that if he did not respond within 30 days, the Board would assume he did not request another hearing. In July 2015, the Veteran responded that he did not wish to have another hearing before a sitting VLJ.

In September 2014 the Board remanded this claim for additional development.


FINDING OF FACT

The Veteran's hip disability was not incurred in, aggravated by, or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a hip disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Here, the duty to notify was satisfied by the January 2013 "Fully Developed Claim" form the Veteran filled out to submit a claim for service connection for his left hip. See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Furthermore, the Veteran waived any error in the content or timing of the notice during the May 2014 Board hearing.

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been secured. The agency of original jurisdiction (AOJ) arranged for VA examinations which were held in December 2013 and March 2015. The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's left hip disability in the March 2015 examination are sufficient for rating purposes. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008). The Board notes that the December 2013 examination did not provide a left hip diagnosis or opinion as to cause. As such, the Board has previously found it to be inadequate and will be discussed only in the context of the information reported by the Veteran during the examination.  

As stated above, the Board previously remanded the case to notify the Veteran and his representative that his STRs could be found in the claim file and to afford him an opportunity to review such records, to obtain any additional treatment records and to schedule the Veteran for a new VA examination, having found the December 2013 examination to be inadequate. The AOJ satisfied these directives in January 2015. A new VA examination was obtained in March 2015. The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in these matters is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.


Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be established either by showing direct service incurrence or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain diseases, including arthritis, are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to incurrent causes. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). 

If chronicity (permanency) in service is not established, or is legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). The term chronic disease, whether as shown during service or manifest to a compensable degree within the presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience. Lay statements are qualified to establish that an event or circumstance occurred if the statements are provided by a person who has personal knowledge of and provides information about matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A claim will be granted if the evidence supports it or if the evidence for and against the claim is equally balanced (this is sometimes called "relative equipoise"). 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Facts

The Veteran's STRs indicate that in May 1975, while stationed in Hanau, Germany, the Veteran complained of a sprained left ankle. An x-ray did not reveal any fractures. He was prescribed an ace wrap, warm soaks and to return to the clinic as needed. 

In STRs dated in May 1976 the Veteran was given a physical examination. There were no injuries to his ankles, legs or hips noted. 

STRs dated in March 1977 reflect the Veteran underwent a periodic examination. Asthma, migraines, hemorrhoids, and hay fever were noted. There were no injuries to his hips, legs or ankles noted.

STRs dated in April 1979 note that the Veteran pulled his hamstring while stationed in Nuremberg, Germany. He stated that he had been playing baseball when he slipped and pulled a muscle. The Veteran reported tenderness to his hamstring muscles when running or walking. It is noted that the posterior aspect of his left thigh was tender upon palpation. The Veteran was prescribed crutches.

In a letter submitted by the Veteran in February 2012, he contended that while stationed in Germany, possibly in 1974, he fell into a hidden tank rut and severely sprained his left ankle, sprained his left hip and jammed his right shoulder. He stated that he was placed in a full leg cast for the severe sprains. He further stated that while on active duty at Fort Greeley in Alaska in 1978, he was skiing as part of his duties and lost control, slamming his right shoulder on a large rock and spraining his hip once again. He asserted that this resulted in pain in his left hip during most of his time in the Army and intermittent pain ever since leaving the Army.

In December 2013, the Veteran submitted a revised version of his February 2012 statement. The Veteran wrote that he sprained his left hip while in Germany but in fact injured his right hip while in Alaska. He stated this left him with a varying amount of pain in his right hip during service and has been suffering from intermittent pain in both hips since leaving service. 

The Veteran was afforded a VA examination in December 2013. The Veteran reported that in 1975 he tripped on his right foot, causing the left ankle to twist in an effort to prevent the fall. He further reported that he fell on his right hip in frozen mud to relieve the pain in the left ankle. The Veteran stated he was taken to the emergency room for evaluation of the left ankle. He stated that he had a cast up to his upper thigh due to the severity of the left ankle sprain and had to use crutches for at least five to six weeks and the cast was on for three months. The VA examiner did not provide a diagnosis for the Veteran's left hip disability or render an opinion as to cause.

In a statement dated in January 2014, the Veteran stated that he was seen by medics in Germany and his left leg was casted. He stated that he did not seek treatment in Alaska because sick call was frowned upon and he was returning to Las Vegas in a few days so he chose to live with the pain.

VA treatment records dated in August 2014 reflect the Veteran reported hip pain since 1972 when he fell while on active duty and he reinjured it in the late 1970s. 

In May 2014 the Veteran testified at a Board hearing. He testified that he was first injured in Germany when he slipped and fell into a tank rut and jammed his left leg into the opposing side of the tank rut and upon twisting his left leg, he fell on his right shoulder and hip and "wrenched" his left in the process. He stated that he was casted up to his hip and the diagnosis was an extreme sprain of the ankle and other muscles in the upper leg area. He was asked by the VLJ, "[n]othing with the hip per se" and the Veteran responded "no." He also agreed that it was an upper leg condition. 

When asked about his injury in Alaska, the Veteran responded that it was a "reinjury of the right hip and the right shoulder side." He stated that he did report at that time that he had a recurring occasional pain in his left hip. He further testified that while he was skiing as part of his duties, he smashed into the mountain and his right shoulder, right hip, "and everything was wretched up." The Veteran further testified that he believes his current hip disability is related to these in-service events. He also testified that he did not receive a medical examination upon separation.

The Veteran was afforded another VA examination in March 2015. The examiner diagnosed the Veteran with osteoarthritis of the hip. The examiner noted the Veteran's STRs reflected a pulled hamstring in April 1979 and he was provided crutches. The Veteran reported recurrent left hip pain over the past 40 years and constant hip pain and stiffness since approximately 2011. The examiner noted that the Veteran had not been treated for a hip condition until 2013. The examiner also noted that the Veteran has steadily gained weight since age 45, weighed 280 pounds and had been diagnosed with diabetes 5 years prior. The examiner opined that the Veteran's hip disability was less likely than not related to service. The rationale stated that the claims folder, including STRs, is void of complaints, injuries, or treatment for a left hip disability during active service. It was also noted that the Veteran had not received treatment for almost 40 years. In addition the examiner stated that "the current radiographic degenerative changes are consistent with accelerated wear and tear due to diabetes and obesity and less consistent with old traumatic injury."

Analysis

After review of the record, the Board finds that service connection is not warranted for a left hip disability. While the Veteran has a current diagnosis of osteoarthritis of the hip, the evidence of record does not support a finding that the disability was caused by events in service or service-connected disabilities.

Direct service connection for left hip disability is not warranted because an in-service event has not been shown. The record also fails to support service connection on a presumptive basis.

The Veteran contends that he injured his left hip twice while in service and those injuries resulted in his current disability. He asserts that in 1974 while in Germany he fell into a tank rut and sprained his left ankle so badly that he was given a full leg cast for three months. His STRs reflect that he did complain of a sprained left ankle in 1975 while in Germany but he was prescribed an ace wrap and warm soaks. He was given physical examinations while in service in May 1976 and March 1977. STRs reflect that neither of these examinations noted hip pain or previous injuries.  
The Veteran also contends he was injured again in Alaska in 1978 when he hit a rock wall while skiing. In 2012 the Veteran stated that as a result he sprained his left hip again and experienced pain in his left hip throughout his service and intermittently since leaving service. In 2013 the Veteran revised this statement and stated he injured his right hip while in Alaska and had a varying amount of pain in his right hip throughout service and intermittent pain in both hips since leaving service. Furthermore, the Veteran testified during the 2014 Board hearing that the injury in Alaska was a "reinjury of the right hip and the right shoulder side," and that "his right shoulder, right hip, and everything was wretched up." However, his STRs show only a complaint of a pulled left hamstring in April 1979. In fact, the Veteran's STRs do not contain any complaints, treatment or diagnoses of left hip conditions.

In addition, the VA examiner noted that the record indicates the Veteran had not sought treatment for his hip disability until 2013, and his disability was consistent with accelerated wear and tear due to diabetes and obesity and less consistent with old traumatic injury. 

The Board has also considered the applicability of 38 U.S.C.A. § 1112, which provides that certain chronic diseases (including arthritis), may be presumptively service-connected if shown to have been manifested to a compensable degree within one year of discharge. The Veteran contends that he has suffered from hip pain since leaving the service. However, as noted above, the first documented evidence of treatment for a hip disability is nearly 40 years after service. There are also no documented hip complaints in service or within the 12 month presumptive period. The Veteran's contentions regarding his in-service injury and the continuity of hip pain following service are not supported by the evidence of record.

The Veteran's February 2012, December 2013, January 2014 and May 2014 statements that describe his in-service left hip injuries and continuous pain since service are inconsistent with the contemporaneous STRs reflecting only two injuries to his left ankle and hamstring, not to his hip, and the lack of any documented treatment until almost 40 years following service. These inconsistencies compel the Board to find that the more recent statements are not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record). To be clear, the Board is not questioning the Veteran's honesty or moral character. The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11. Therefore the Board cannot assign them significant probative weight. Id.

Even if the Veteran were an accurate historian, he does not have the necessary medical training and expertise to provide a qualified opinion regarding the cause of his left hip osteoarthritis. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions). Accordingly, the Board assigns more probative value to the medical evidence of record which indicates that the Veteran's left hip osteoarthritis is more likely attributable to his diabetes and obesity than an old traumatic injury.

Therefore, given the lack of credible evidence showing the Veteran's disability began in service, was manifested within one year of service, or that he experienced a continuity of symptoms following discharge, the presumptive provisions are inapplicable, and the Veteran's claim of entitlement to service connection for a left hip disability must be denied on a presumed basis under both a chronic condition and continuity of symptoms analysis. See 38 C.F.R. § 3.302(b), 3.307, 3.309.

With regard to direct service connection, the Board finds that the preponderance of the evidence is against the claim of service connection for a hip disability. Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

The Board is grateful for the Veteran's service to the country and regrets that a more favorable decision cannot be made.

ORDER

Entitlement to service connection for left hip disability is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


